DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 5/20/2022.
Claims 1 and 3-18 are currently pending.  Claims 8-18 are currently withdrawn.  Claim 2 is cancelled. Claim 1 is currently amended.  Claim 1 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 5/20/2022, with respect to Prior Art Rejections, as indicated in line numbers 2-3 of the office action mailed 3/16/2022, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Daniel R. McClure (Reg. No: 38,962), for an examiner’s amendment on 6/3/2022. Authorization for this examiner’s amendment was given in a voice message left by Attorney McClure on 6/6/2022.  
The application has been amended as follows: 
In the Claims, amend Claim 1 as follows:
1. (Currently Amended) A package structure, comprising: 
a circuit board including a substrate and a component disposed on the substrate, wherein the substrate includes a molding area and a non-molding area, the component is disposed on the molding area of the substrate, and the substrate includes a first side surface, a second side surface and a third side surface connected between the first side surface and the second side surface; 
a barrier structure disposed on the substrate and located between the molding area and the non-molding area, wherein the barrier structure has a first predetermined height; and 
a molding layer disposed on the molding area of the substrate and covering the component, wherein the molding layer has a second predetermined height, which is greater than or equal to the first predetermined height, the molding layer includes a first side face, a second side face, a third side face connected between the first side face and the second side face, and a fourth side face connected between the first side face and the second side face, and the fourth side face corresponds to the third side face; 
wherein the first side surface, the second side surface and the third side surface are respectively flush with the first side face, the second side face and the third side face, and the barrier structure abuts against the fourth side face; 
wherein the first predetermined height is less than the second predetermined height, the second predetermined height decreases from the third side face toward the fourth side face, and the closer to the barrier structure, the second predetermined height of the molding layer is lesser; and 
wherein the molding layer includes a top face, the top face [[can be]] is connected between the first side face, the second side face, the third side face and the fourth side face, and a top surface of the molding layer is arced or curved to form a sloped top face.
In the Claims, cancel Claims 8-18.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
Regarding independent claim 1, the claim is allowed, because the prior art of record including Yeh, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first predetermined height is less than the second predetermined height, the second predetermined height decreases from the third side face toward the fourth side face, and the closer to the barrier structure, the second predetermined height of the molding layer is lesser; and wherein the molding layer includes a top face, the top face is connected between the first side face, the second side face, the third side face and the fourth side face, and a top surface of the molding layer is arced or curved to form a sloped top face”.
Claims 3-7 are allowed as being dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C CHANG/
Primary Examiner, Art Unit 2895